Citation Nr: 9921944	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-38 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to restoration of a 20 percent rating for 
service-connected hypertensive vascular disease.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to May 1961 
and from June 1961 to July 1978.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a decision 
by the VA RO which reduced the veteran's 20 percent 
evaluation for service-connected hypertensive vascular 
disease to 10 percent.  The reduction was proposed in a May 
1995 decision and it was carried out in an August 1995 
decision.  In January 1998, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
returned to the Board in June 1999.  The veteran appeals for 
restoration of the 20 percent rating.  

The Board notes that in March 1999, the RO denied the 
veteran's claim for service connection for diabetes mellitus 
and a right hip condition.  To date, the veteran has not 
submitted an appeal with respect to these issues.  Thus, the 
Board does not have jurisdiction over these matters.


FINDINGS OF FACT

1.  The veteran's service-connected hypertensive vascular 
disease was rated 20 percent from 1978 to 1995, when the RO 
reduced the rating to 10 percent.  

2.  There has been sustained improvement in the veteran's 
hypertensive vascular disease, and the condition is now 
manifested by diastolic pressure predominantly less than 100 
and systolic pressure predominantly less than 160, and the 
need of continuous medication for control of hypertension 
with a remote history of diastolic blood pressure 
predominately 100 or more when not on medication.  


CONCLUSION OF LAW

The rating for the veteran's hypertensive vascular disease 
was properly reduced from 20 percent to 10 percent, and the 
criteria for restoration of a 20 percent disability rating 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105, 3.344, 4.104, Diagnostic Code 7101 (1997-1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1958 to May 1961 
and from June 1961 to July 1978, when he retired from 
service.  A review of his service medical records reveals a 
diagnosis of borderline hypertension.  The February 1978 
service retirement examination report noted a history of 
borderline diastolic high blood pressure.  On examination, 
his blood pressure reading was 110/78.  

In August 1978, the veteran filed a claim for service 
connection for hypertension.  

During a September 1978 VA examination, his blood pressure 
readings were 150/110, sitting, 160/110, recumbent, and 
150/110, standing.  The diagnosis was hypertensive vascular 
disease.  

In a November 1978 decision, the RO granted service 
connection for hypertensive vascular disease and assigned a 
20 percent evaluation, effective in August 1978 (day after 
discharge from service).  

Outpatient medical records from service department, private, 
and VA facilities, dated from 1986 to 1993 reflect the 
veteran's ongoing treatment for hypertension.  Such records 
reveal that his condition was well controlled with anti-
hypertensive medication.  Blood pressure testing consistently 
revealed diastolic readings that were below 100, and systolic 
readings below 160.  In fact, blood pressure readings usually 
were well below such levels.

In October 1993, the veteran filed a claim for an increased 
rating for his service-connected hypertensive vascular 
disease.  

On VA examination in April 1994, the veteran reported that he 
had been taking anti-hypertensive medications since 1980 and 
remained asymptomatic.  He denied a history of heart disease, 
stroke, or kidney disease.  Auscultation of the heart 
revealed a regular rhythm at approximately 80, without 
abnormal sounds.  His blood pressure reading was 130 to 132 
over 84, taken three times.  Blood pressure standing was 
unchanged.  No peripheral edema or cyanosis was noted.  
Peripheral pulses were conserved.  The diagnosis was history 
of hypertension.  The examiner noted that there was no 
history or evidence of organ damage.  

In May 1995, the RO proposed to reduce the veteran's rating 
for hypertensive vascular disease from 20 percent to 10 
percent.  The veteran was notified of the proposal and given 
an opportunity to submit evidence.

Additional outpatient records from 1993 to 1995 reveal 
repeated diastolic blood pressure readings that were below 90 
and systolic readings no higher than 143.  Outpatient records 
from May 1995 show that the veteran's blood pressure reading 
was 133/75.  It was noted that his blood pressure was well 
controlled on anti-hypertensive medication. 

In a July 1995 statement, Richard Holland, M.D. of the Naval 
Medical Clinic indicated that the veteran was under his care 
for chronic essential hypertension.  Dr. Holland stated that 
the veteran's blood pressure was well controlled on oral 
medication.  He noted that the veteran was fully compliant 
with his medication and the prognosis was good.  

An August 1995 rating decision formally reduced the veteran's 
20 percent rating for hypertensive vascular disease to 10 
percent, effective in November 1995.  

During the February 1996 RO hearing, the veteran stated that 
he noticed significant fluctuation on daily monitoring of his 
blood pressure.  He testified that his blood pressure reading 
was 162/99 on the day of the hearing and about 162/100 on the 
previous day when he took his own readings at home.  He said 
his blood pressure readings fluctuated and would be 130/90 or 
less when he took his medication.  He related that he was 
dependent on medication to control his hypertension.  He 
maintained that the majority of his diastolic readings were 
just below or at 100.  

Treatment records dated February 1996 to June 1998 from the 
Naval Medical Clinic show that the veteran continued to be 
monitored for hypertension.  The records show consistent 
diastolic readings below 100 and systolic readings below 160.  
A June 1998 record reveals that the veteran had a blood 
pressure reading of 120/82; however, the veteran reported a 
reading at home of 160/102.  The examiner noted that the 
discrepancy appeared to be due to a smaller cuff size at 
home.  It was recommended that he obtain a proper cuff at the 
pharmacy.  The diagnostic assessment was hypertension, 
controlled, larger cuff.  

In July 1998, the veteran failed to report for a scheduled VA 
cardiovascular examination.  He also failed to report for a 
VA examination scheduled for January 1999.  

II.  Analysis

The veteran's claim for restoration of a 20 percent rating 
for hypertensive vascular disease (hypertension) is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence to the extent possible, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran failed to report for two scheduled VA compensation 
examinations.  The duty to assist is not a one-way street, 
and the veteran has failed in his obligation to cooperate in 
developing his claim.  Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Regulations require that a claimant report for 
scheduled VA examinations, and the veteran has not done so.  
38 C.F.R. §§ 3.326, 3.327, 3.655.  The Board has reviewed the 
case based on the evidence of record.

In 1995, the RO reduced the rating for the veteran's 
hypertensive vascular disease from 20 percent to 10 percent.  
In reducing the rating, the RO followed the proper procedures 
outlined in 38 C.F.R. § 3.105 concerning notification and the 
opportunity to submit evidence.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulation 
governing the criteria for rating hypertension was revised, 
effective January 12, 1998.  Thus, he is entitled to 
resolution of his claim under the version of the law most 
favorable to him.  Here, either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).

At the time of the reduction, 38 C.F.R. § 4.104, Code 7101 
provided a 10 percent rating for hypertension when diastolic 
pressure is predominantly 100 or more; or when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Code 7101 (1997).  

Under the new rating criteria in effect since January 12, 
1998, a 10 percent rating is assigned when diastolic pressure 
is 100 or more; or when systolic pressure is predominantly 
160 or more; or when there is a history of diastolic pressure 
predominantly 100 or more and continuous medication for 
control is required.  A 20 percent rating is assigned when 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, 
Code 7101 (1998).  

Another regulation provides that examinations that are less 
complete than those on which payments were authorized or 
continued will not be used as a basis for rating reduction.  
Ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the condition is clearly reflected, 
consideration will be given to whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  These provisions 
apply to ratings which have continued for long periods at the 
same level (5 years or more).  38 C.F.R. § 3.344.  

The veteran's prior 20 percent evaluation for hypertensive 
vascular existed from 1978 to 1995, well over five years.  
Thus, 38 C.F.R. § 3.344 applies to his case.  The historical 
records, which preceded the 1995 rating reduction to 10 
percent, include numerous outpatient treatment reports over 
several years and a full and complete VA examination in 1994.  
Such records demonstrate that the veteran's hypertension is 
well controlled by medication with material and sustained 
improvement.  Specifically, the evidence of record reflects 
consistent diastolic readings under 100 and systolic readings 
predominantly below 160.  In fact, the veteran's blood 
pressure readings generally were well below these levels, and 
there have been no complications from the condition.  The 
findings and nature of the condition make it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  The evidence shows improvement 
in the veteran's hypertensive vascular disease to such an 
extent that it is no more than 10 percent disabling under 
either the old or new version of Code 7101.  

Since the time that the reduction in rating was ordered, 
medical evidence only confirms the improvement of the 
condition to the level of 10 percent.  The evidence since 
1995 shows that the veteran's service-connected hypertensive 
vascular disease remains well controlled with continuous 
medication.  Blood pressure testing has consistently revealed 
diastolic readings under 100 and systolic readings under 160.  
Although the veteran testified that he had home diastolic 
readings close to 100 and systolic readings over 160, the 
June 1998 treatment record from the Naval Medical Clinic 
reveals that the discrepancy was attributed to an improper 
cuff size.  The blood pressure readings obtained by medical 
professionals over the years are significantly more reliable 
and persuasive than readings obtained by the veteran at home.  

The weight of the evidence shows that the veteran's 
hypertension has improved, is now no more than 10 percent 
disabling under either the old or new version of Code 7101, 
and the reduction from a 20 percent rating was proper.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
restoration of a 20 percent rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Restoration of a 20 percent rating for hypertensive vascular 
disease is denied.  




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

